 1   Todd M. Friedman (SBN 216752)
 2   Meghan E. George (SBN 274525)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St. Suite 780,
 4   Woodland Hills, CA 91367
     Phone: 877-206-4741
 5   Fax: 866-633-0228
 6   tfriedman@toddflaw.com
     mgeorge@toddflaw.com
 7   Attorneys for Plaintiff
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11    ASHLEY HALE individually, and on                    No. 2:18-cv-00209-KJM-DB
      behalf of other members of the general
12    public similarly situated,                          STIPULATED PROTECTIVE
                                                          ORDER
13                   Plaintiff,
14            vs.
15    MANNA PRO PRODUCTS, LLC;
      DOES 1-10, INCLUSIVE,
16

17                                   Defendant.
18   _______________________________________
19          This Stipulation Requesting Entry of Protective Order Re Confidential Documents (the
20   “Stipulation”) is made by and between Plaintiff Ashley Hale (“Plaintiff”), Defendant Manna Pro
21   Products, LLC, (“Defendant”) and Animal Health International, Inc. (“Animal Health
22   International”) (collectively, “the Parties,” or “Party” in the singular), through their respective
23   counsel of record.
24          IT IS HEREBY AGREED that the following procedures shall govern the inspection, use
25   and/or disclosure of confidential, proprietary and/or trade secret information belonging to Animal
26   Health International, its vendors, and/or customers, that is produced by Animal Health International
27   in connection with the above-captioned action or already in Plaintiff’s possession.
28

                                      STIPULATED PROTECTIVE ORDER
 1          1.      The Confidential Documents shall be stamped with a legend stating: “Confidential

 2   Document Subject to Protective Order.”          The Confidential Documents shall be treated as

 3   confidential by the Parties and shall be used solely to obtain approval of the class action settlement,

 4   and to notify identified members of the proposed class of the settlement in the above-captioned

 5   action. The Confidential Documents, or any information about the Confidential Documents, shall

 6   not be disclosed in any form by the Parties or their counsel, except to (a) witnesses during their

 7   testimony at deposition and/or at arbitration, who shall first be required to sign this Stipulation and

 8   agree to be bound by it; (b) the Parties’ retained experts who shall first be required to sign this

 9   Stipulation and agree to be bound by it; (c) the Settlement Administrator for purposes of

10   administering and finalizing the class settlement in this matter, and (d) the Court, court personnel,

11   and the court reporter and videographer (if any) present at any hearing, deposition, or arbitration;

12          2.      The Confidential Documents, or any references thereto in any memorandum, brief,

13   transcript, or other filing, which reveal the content of the Confidential Documents, shall not be filed

14   with any Court or public agency unless filed under seal, as permitted by the Court;

15          3.      No copies, extracts or summaries of the Confidential Documents shall be made

16   except by or on behalf of counsel for the Parties for the purposes set forth in paragraph 1 above.

17   All such copies, extracts or summaries derived from the Confidential Documents shall be

18   designated and treated as confidential material, and none shall be delivered, exhibited or disclosed

19   to any person except as necessary in accordance with the terms of and for the purposes set forth in

20   paragraph 1 above;

21          4.      Within ninety (90) days after the final disposition of the above-captioned action, all

22   copies of the Confidential Documents, and any copies, extracts, summaries or notes made thereof

23   which reveal the contents of the Confidential Documents, shall be delivered to counsel for the

24   Parties or destroyed. Within that same time period, counsel for the Parties shall affirm in writing

25   to counsel that all such documents (including, without limitation, any copies, extracts or summaries

26   thereof) have been returned or destroyed as provided herein;

27          5.      The Court will be requested to enter a Protective Order requiring the Parties to abide

28   by this Stipulation; and
                                                      -2-
                                       STIPULATED PROTECTIVE ORDER
 1          6.      Even if the Court declines to enter a Protective Order as requested, the parties, their

 2   counsel and their experts shall remain contractually bound by this Stipulation and will abide by its

 3   terms and conditions.

 4          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 5

 6    Dated: __11/14/19__________                        LAW OFFICE OF TODD M. FRIEDMAN
                                                         P.C.
 7

 8
                                                         By: /s Todd M. Friedman
 9                                                          Todd M. Friedman
                                                            Meghan E. George
10                                                          Attorneys for Plaintiff
11

12   Dated:___10/18/19_________                            ARMSTRONG TEASDALE LLP
13
                                                           By:__/s Laura Bentele______________
14                                                         Laura Bentele
                                                           Attorneys for Defendant
15                                                         MANNA PRO PRODUCTS, LLC
16   Dated:___10/18/19_________                            ANIMAL HEALTH INTERNATIONAL,
17                                                         INC.

18                                                         By:__/s Joel Funk______________
                                                           Joel Funk, Colorado Bar #017813
19                                                         Associate General Counsel
                                                           Attorneys for Animal Health International,
20
                                                           Inc.
21

22

23

24

25

26

27

28
                                                     -3-
                                      STIPULATED PROTECTIVE ORDER
 1                                                  ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3          IT IS FURTHER ORDERED THAT:

 4          1. Requests to seal documents shall be made by motion before the same judge who will

 5   decide the matter related to that request to seal.

 6          2. The designation of documents (including transcripts of testimony) as confidential

 7   pursuant to this order does not automatically entitle the parties to file such a document with the

 8   court under seal. Parties are advised that any request to seal documents in this district is governed

 9   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

10   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

11   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

12   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,

13   the requested duration, the identity, by name or category, of persons to be permitted access to the

14   document, and all relevant information.” L.R. 141(b).

15          3. A request to seal material must normally meet the high threshold of showing that

16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

19   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

21   certain documents, at any court hearing or trial – such determinations will only be made by the

22   court at the hearing or trial, or upon an appropriate motion.

23          5. With respect to motions regarding any disputes concerning this protective order which

24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

25   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

26   parte basis or on shortened time.

27          6. The parties may not modify the terms of this Protective Order without the court’s

28   approval. If the parties agree to a potential modification, they shall submit a stipulation and
                                                     -4-
                                         STIPULATED PROTECTIVE ORDER
 1   proposed order for the court’s consideration.

 2          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

 3   of the terms of this Protective Order after the action is terminated.

 4          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

 5   hereby DISAPPROVED.

 6   DATED: December 18, 2019                        /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -5-
                                       STIPULATED PROTECTIVE ORDER
 1                                      EXHIBIT A
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
            I,   ___________________________________   [print or type full name], of __________________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the Court on _____________________
 6
     [date] in the case of Hale v. Manna Pro Products, et. al., Case No. 2:18-cv-00209-KJM-DB. I agree
 7
     to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 8

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order. I further agree to submit to the jurisdiction of the
13   above referenced court for the purpose of enforcing the terms of this Stipulated Protective Order,
14
     even if such enforcement proceedings occur after termination of this action. I hereby appoint
15
     ______________________________ [print or type full name] of ________________________
16
     ______________________________ [print or type full address and telephone number] as my
17
     California agent for service of process in connection with this action or any proceedings related to
18
     enforcement of this Stipulated Protective Order.
19

20
     Date: __________________________
21

22   City and State where sworn and signed: _________________________________

23   Printed name: _____________________________________________________
24
     Signature: ______________________________________
25

26

27

28

                                             STIPULATED PROTECTIVE ORDER
